 

Exhibit 10.1

 

TENTH AMENDMENT TO ACCOUNT PURCHASE AGREEMENT

 

THIS TENTH AMENDMENT (this “Amendment”), dated as of June __, 2014, is entered
into by and between INSURANCE OVERLOAD SERVICES, INC., a Delaware corporation
(the “Customer”), and WELLS FARGO BANK, NATIONAL ASSOCIATION (together with its
participants, successors and assigns, “WFBC”).

 

RECITALS

 

A.             The Customer and WFBC are parties to an Account Purchase
Agreement, dated as of August 27, 2010 (as amended or otherwise modified from
time to time, the “Account Purchase Agreement”).

 

B.             The Customer has requested that certain amendments be made to the
Account Purchase Agreement, which WFBC is willing to make pursuant to the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.            Defined Terms. Capitalized terms used in this Amendment which are
defined in the Recitals above shall have the same meanings as defined in such
Recitals, unless otherwise defined herein. Capitalized terms used in this
Amendment which are defined in the Account Purchase Agreement shall have the
same meanings as defined in the Account Purchase Agreement, unless otherwise
defined herein.

 

2.            Amendments to Account Purchase Agreement.

 

(a)          Exhibit A to the Account Purchase Agreement is hereby amended to
add, in addition to and not in limitation of all other legal names, trade names,
DBAs and other fictitious names set forth therein, the following (and Customer
represents and warrants that, after giving effect to this Section 2(a), Exhibit
A to the Account Purchase Agreement is true, correct and complete):

 

Legal Name and
Jurisdiction Trade Name, DBA
or Fictitious Name
Used Date of First Use
of Trade Name,
DBA or Fictitious
Name State(s) in which
Trade Name, DBA
or Fictitious Name
is registered Diamond Staffing Services, Inc.
(Delaware) Staff Management Group February 20, 2014 NJ

 

(b)          Section 2.48 of the Account Purchase Agreement is hereby amended
and restated to read in its entirety as follows:

 

“2.48   “Term” means, unless this Agreement shall be sooner terminated in
accordance with Section 3.11 of this Agreement or the

 

1

 

 

other provisions hereof, the period from the date hereof to and including June
30, 2015.”

 

(c)           Section 2 of the Account Purchase Agreement is hereby amended to
add the following new definitions:

 

“Designated Reserve” shall mean, in addition to all other reserves under this
Agreement and the Related Documents, a reserve against any credit balance or
other amounts payable or available to Customer from the Collected Reserve, the
amount of which reserve is, as of June 1, 2014, $4,650,000 and which reserve
shall be adjusted in accordance with Section 3.21 hereof.

 

“EBITDA” shall mean, with respect to any Person for any period, (a) the net
income (or loss) of such Person for such period (excluding extraordinary gains),
plus (b) all interest expense of such Person for such period, plus (c) all
charges against income for such period for federal, state or local taxes of such
Person, plus (d) depreciation expenses of such Person for such period, plus (e)
amortization expenses of such Person for such period, all as determined in
accordance with generally accepted accounting principles as in effect from time
to time in the United States of America, consistently applied.

 

“Fixed Charge Coverage Ratio” means. with respect to any Person for any period,
the ratio of (a) the Operating Cash Flow of such Person for such period to (b)
the sum of (i) principal payments and cash interest paid by such Person during
such period, (ii) distributions and dividends made by such Person during such
period and (iii) the amount of any increase during such period in the amount of
reserves maintained by WFBC against amounts otherwise payable or available to
such Person from the Collected Reserve Account.

 

“Eighth Amendment” means that certain Eighth Amendment to Account Purchase
Agreement, dated January 31, 2014, by and between WFBC and Customer, as amended.

 

“Operating Cash Flow” means, with respect to any Person for any period, (a)
EBITDA of such Person for such period, less (b) income taxes paid in cash by
such Person during such period, less (c) the cash portion of any capital
expenditures made by such Person during such period, plus, (d) non-cash stock
based compensation paid by such Person in such period, all as determined in
accordance with generally accepted accounting principles as in effect from time
to time in the United States of America, consistently applied.

 

“Parent” means Corporate Resource Services, Inc.

 

“Subordinated Debt” means, with respect to any Person, such indebtedness,
obligations or liabilities of such Person the repayment of which is, pursuant to
the terms of an intercreditor or subordination agreement in form and substance
acceptable to WFBC, subordinate to the repayment of the indebtedness,
obligations and liabilities of such Person to WFBC.

 

2

 

  

“Tangible Net Worth” means, with respect to any Person as of any date of
determination, an amount equal to (a) such Person’s shareholder equity, plus (b)
all Subordinated Debt of such Person, minus (c) all of such Person’s assets
designated as intangible assets, minus (d) all obligations owing by such Person
to its Affiliates, employees or equity holders, minus (e) prepaid expenses and
deposits of such Person, all as determined in accordance with generally accepted
accounting principles as in effect from time to time in the United States of
America, consistently applied.

 

“Working Capital Ratio” means, with respect to any person as of any date of
determination, the ratio of such Person’s (a) cash, plus accounts receivables to
(b) current liabilities, all as determined in accordance with generally accepted
accounting principles as in effect from time to time in the United States of
America, consistently applied.

 

(d)           Termination and Non-Renewal Fees. Sections 3.08(c) of the Account
Purchase Agreement is hereby amended and restated to read in its entirety as
follows:

 

“(c)      Reserved.”

 

(e)           Monitoring Fee. Section 3.08 of the Account Purchase Agreement is
hereby amended to add the following new subsection (d):

 

“(d)          Monitoring Fee. Beginning on August 1, 2014, and on the first day
of each month thereafter until this Agreement shall be terminated and all
obligations, liabilities and indebtedness of Customer hereunder and of its
Affiliates under Affiliate Account Purchase Agreements have been paid in full,
Customer shall, and shall cause each of its Affiliates party to an Affiliate
Account Purchase Agreement to, jointly and severally, pay to WFBC a monthly
monitoring fee equal to $400,000, the amount of which fee shall be increased by
$100,000 per month commencing September 1, 2014 (the “Increase Commencement
Date”) and on the first day of each month thereafter; provided, that, (i) the
monitoring fee for August 2014 shall be due in two equal installments of
$200,000 each, with the first such installment due on August 1, 2014 and the
second such installment (the “Deferred August Portion”) due on August 31, 2014,
(ii) in the event the Customer delivers to WFBC the commitment letter referred
to, and by no later than the date set forth, in Section 6.33 of this Agreement,
(x) the Deferred August Portion shall be waived and (y) the Increase
Commencement Date shall be October 1, 2014. The Customer acknowledges that WFBC
may charge such monthly monitoring fee to the Customer’s Collected Reserve
Account or to the Collected Reserve Account (as defined in the applicable
Affiliate Account Purchase Agreement) under an Affiliate Account Purchase
Agreement as WFBC may see fit in its discretion.”

 

(f)            Facility Fee. Section 3.08 of the Account Purchase Agreement is
hereby amended to add the following new subsection (e):

 

3

 

  

“(e)          Facility Fee.  On July 1, 2014, unless this Agreement and all
Affiliate Account Purchase Agreements shall be sooner terminated, and all
indebtedness and liabilities of Customer and its Affiliates hereunder and
thereunder shall be sooner repaid, Customer shall, and shall cause each of its
Affiliates party to an Affiliate Account Purchase Agreement to, jointly and
severally, pay to WFBC a facility fee equal to 0.25% of the Aggregate Facility
Maximum. The Customer acknowledges that WFBC may charge such facility fee to the
Customer’s Collected Reserve Account or to the Collected Reserve Account (as
defined in the applicable Affiliate Account Purchase Agreement) under an
Affiliate Account Purchase Agreement as WFBC may see fit in its discretion.”

 

(g)          Designated Reserve.

 

(i) Section 3 of the Eighth Amendment is hereby deleted in its entirety and the
following substituted therefor:

 

“3.  Intentionally omitted.”

 

(ii) The Account Purchase Agreement is hereby amended to add the following new
Section 3.21:

 

“3.21  Designated Reserve. WFBC has and shall continue to have the right to
establish and maintain, in its discretion, reserves against any credit balance
or other amounts payable or available to Customer from the Collected Reserve
Account. Such reserves include, without limitation, the Designated Reserve.
Without limiting the right of WFBC to establish or maintain new or other
reserves in accordance with the terms of the hereof, the amount of the
Designated Reserve shall increase by $125,000 per week through July 31, 2014 and
$250,000 per week thereafter.”

 

(h)           Monthly Financial Statements and Agings.   Sections 6.07(d) of the
Account Purchase Agreement is hereby amended and restated to read in its
entirety as follows:

 

“(d)          within (i) 15 days after the end of each month, year to date
unaudited consolidated and consolidating financial statements of the Parent and
its Subsidiaries, including a consolidated and consolidating statement of
monthly income and a balance sheet of the Parent and its Subsidiaries, certified
by an authorized officer of the Customer, together with, if such month is a
month as of which any financial covenant set forth at Section 6.31 hereof is to
be tested, a compliance certificate, in the form of Schedule 6.07 hereto, signed
by an officer of Customer and (ii) 30 days after the end of each month, a
detailed accounts receivable aging and a detailed accounts payable aging, each
as of the last day of such month and each in form acceptable to WFBC in its
reasonable discretion. In addition to and without limiting the foregoing,
Customer shall, promptly after delivery to WFBC of each such monthly financial
statement described in the foregoing clause (i), make available to WFBC, at such
times as WFBC may reasonably request, such officers and

 

4

 

  

management of Customer as WFBC may request be made available to review the
performance and operations of Customer.”

 

(i)           Consultant.   Section 6.25 of the Account Purchase Agreement is
hereby deleted in its entirety and the following substituted therefor:

 

“6.25  Consultant. Customer will engage a consultant acceptable to WFBC in its
reasonable discretion and shall permit representatives of such consultant access
to all operations of the Customer, financial or physical, for the purpose of (a)
inspecting, auditing, and making copies of the Customer's financial and business
records, (b) making verifications regarding the Collateral as it deems
necessary, (c) reviewing operating procedures and the accuracy of the Customer's
financial reporting, cash reporting and cash management, and (d) taking other
action it deems necessary to assess the Customer's operations and finances.
Furthermore, the Customer shall (x) make its officers, employees and directors
reasonably available to such consultant to discuss the affairs, finances, and
business of the Customer or otherwise assist such consultant in its review of
the Customer's finances and operations and (y) shall direct such consultant to
share with WFBC, as requested by WFBC from time to time, all of the information
obtained, and all analysis performed, during its engagement. On or before
October 31, 2014, the Customer shall deliver to WFBC consolidated and
consolidating financial projections for the calendar year ending December 31,
2015 and prepared on a month-by-month basis, which financial projections shall
(i) have been reviewed and approved by such consultant. (ii) be acceptable to
WFBC in its sole discretion, (iii) include forecasted (A) balance sheets, (B)
profit and loss statements, (C) availability projections, and (D) cash flow
statements, all prepared on a basis consistent with the Customer's historical
financial statements, together with appropriate supporting details and a
statement of underlying assumptions, (iv) take into account any acquisitions
made by the Customer or any of its Affiliates since January 1, 2013, and (v)
identify any required payments of indebtedness (including payments to increase
any reserves required by WFBC, payments on all term debt, inclusive of seller
notes related to acquisitions, and payments on any other indebtedness incurred
by the Customer or any of its Affiliates) owing by the Customer or any of its
Affiliates. In addition, all monthly reports delivered by Customer to WFBC,
including, without limitation, the reports required pursuant to Section 6.07 of
this Agreement, shall have been reviewed and approved by such consultant.”

 

(j)           Consolidations and Mergers; Asset Acquisitions. Section 6.26 of
the Account Purchase Agreement is hereby deleted in its entirety and the
following substituted therefor:

 

"6.26 Consolidations and Mergers; Asset Acquisitions. Without the prior written
consent of WFBC, which consent may be withheld in WFBC’s sole discretion, the
Customer shall not, and shall not permit Parent or any Affiliate party to an
Affiliate Account Purchase Agreement to, (a) consolidate with or merge into any
other Person, or permit any other Person to merge into it, (b) purchase or
acquire all or a substantial portion of the assets of any other Person, or any
business line or division of any other

 

5

 

  

Person or (c) purchase or acquire all or a substantial portion of the equity
interests of any other Person."

 

(k)           Payments on Affiliate Indebtedness.   Section 6.28 of the Account
Purchase Agreement is hereby deleted in its entirety and the following
substituted therefor:

 

"6.28  Payments on Affiliate Indebtedness.   The Customer shall not, without the
prior written consent of WFBC, make any payments in respect of any indebtedness
or obligations of Customer to TS Employment Inc. or to any Affiliate of
Customer; provided, that:

 

(a) Customer may make payments to TS Employment Inc. of invoices issued by TS
Employment Inc. to Customer for staffing services provided that, as of the date
of any such payment and after giving effect thereto, (i) no Event of Termination
exists or would exist and (ii) the aggregate outstanding indebtedness and
obligations owing to TS Employment Inc. by Customer and its Affiliates party to
an Affiliate Account Purchase Agreement shall not be less than $15,000,000; and

 

(b) Customer may make payments of other indebtedness and obligations of Customer
to TS Employment Inc. or to any Affiliate of Customer so long as (i) as of the
date of any such payment and after giving effect thereto, no Event of
Termination exists or would exist, (ii) Customer would be in compliance with the
financial covenant set forth at Section 6.31(a) of this Agreement for the most
recently ended determination period (or, if such financial covenant has not then
been tested, for and applying such financial covenant to the month most recently
then ended), calculated on a pro forma basis after giving effect to and as if
such payments were made during such determination period (or, as applicable,
during such month most recently then ended), and (iii) after giving effect to
such payment, the aggregate outstanding indebtedness and obligations owing to TS
Employment Inc. by Customer and its Affiliates party to an Affiliate Account
Purchase Agreement shall not be less than $15,000,000.

 

(l)           Financial Covenants.   Section 6 of the Account Purchase Agreement
is hereby amended to add a new subsection 6.32:

 

“6.32     Financial Covenants. Customer hereby acknowledges, confirms, and
agrees that:

 

(a)          Fixed Charge Coverage Ratio.   Parent and its Subsidiaries shall
maintain, on a consolidated basis, a Fixed Charge Coverage Ratio (as defined
below) of not less than 1.0:1.0, determined as of the end of each month,
commencing July 31, 2014 and as of the last day of each month thereafter, in
each instance for the monthly period then ended.

 

(b)          Working Capital Ratio.   Parent and its Subsidiaries shall
maintain, on a consolidated basis, a Working Capital Ratio of not less than 1.0

 

6

 

  

to 1.0, determined as of the end of each month, commencing July 31, 2014 and as
of the last day of each month thereafter.

 

(c)          Aggregate Facility Maximum to Tangible Net Worth.   Parent and its
Subsidiaries shall maintain, on a consolidated basis, a ratio of (A) the
Aggregate Facility Maximum less excess cash balances to (B) Tangible Net Worth,
determined as of the end of each month, of not more than (x) 4.0:1.0 for the
months ending August 31, 2014, September 30, 2014, and October 31, 2014 and (y)
3.0:1.0 for each month ending thereafter.”

 

(m)         Financing Milestones. The Account Purchase Agreement is hereby
amended to add the following new Section 6.33:

 

“6.33.  Financing Milestones.   On or before July 31, 2014, the Customer shall
deliver or cause to be delivered to WFBC a commitment letter, in form and
substance acceptable to WFBC and executed by a Person acceptable to WFBC, of
such Person to provide debt or equity financing to Customer in an amount no less
than, and the proceeds of which to be used to repay in cash in full, all
indebtedness, liabilities and obligations of Customer to WFBC under this
Agreement and the Related Documents and of Customer's Affiliates to WFBC under
the Affiliate Account Purchase Agreements and Related Documents (as defined in
each such Affiliate Account Purchase Agreement). Any failure of Customer to
comply with this Section 6.33 shall constitute and result in an Event of
Termination hereunder."

 

3.           Amendment Fee.   In addition to all fees, costs and other amounts
payable by Customer and any Affiliates to WFBC pursuant to the Account Purchase
Agreement or the applicable Affiliate Account Purchase Agreement, Customer
shall, and shall cause each Affiliate that is a party to an Affiliate Account
Purchase Agreement to, jointly and severally, pay to WFBC an amendment fee in
the amount of $200,000 (the “Amendment Fee”). The Amendment Fee shall be fully
earned, due and payable on the date hereof, shall not be subject to refund or
rebate for any reason whatsoever and may be charged by WFBC to the Customer’s
Collected Reserve Account or to the Collected Reserve Account (as defined in the
applicable Affiliate Account Purchase Agreement) under an Affiliate Account
Purchase Agreement.

 

4.           No Other Changes.   Except as explicitly modified by this
Amendment, no other changes or modifications to the Account Purchase Agreement
or the Related Documents are intended or implied, and in all other respects the
Account Purchase Agreement and the Related Documents, including Section 3.11 of
the Account Purchase Agreement, are hereby specifically ratified, restated and
confirmed by all parties hereto as of the date hereof. To the extent of any
conflict between the terms of this Amendment, on the one hand, and the terms of
the Account Purchase Agreement or Related Documents, on the other hand, the
terms of this Amendment shall control.

 

5.           Conditions Precedent.   This Amendment shall be effective when WFBC
shall have received an executed original hereof and such other matters as WFBC
may require, each in substance and form acceptable to WFBC in its reasonable
discretion, including, without limitation, (a) an amendment to each Affiliate
Account Purchase Agreement executed by the Affiliate of Customer party thereto
and (b) a subordination agreement executed by TS Employment Inc. in favor of
WFBC.

 

7

 

  

6.           Representations and Warranties. The Customer hereby represents and
warrants to WFBC as follows:

 

(a)   The Customer has all requisite power and authority to execute and deliver
this Amendment and any other agreements or instruments required hereunder and to
perform all of its obligations hereunder and thereunder, and this Amendment and
all such other agreements and instruments have been duly executed and delivered
by the Customer and constitute the legal, valid and binding obligation of the
Customer, enforceable in accordance with its terms.

 

(b)   The execution, delivery and performance by the Customer of this Amendment
and any other agreements or instruments required hereunder have been duly
authorized by all necessary corporate action and do not (i) require any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, (ii) violate any
provision of any law, rule or regulation or of any order, writ, injunction or
decree presently in effect, having applicability to the Customer, or the
articles of incorporation or by-laws of the Customer, or (iii) result in a
breach of or constitute a default under any agreement, lease or instrument to
which the Customer is a party or by which it or its properties may be bound or
affected.

 

(c)   All of the representations and warranties contained in the Account
Purchase Agreement are correct on and as of the date hereof as though made on
and as of such date, except to the extent that such representations and
warranties relate solely to an earlier date.

 

7.            References.   All references in the Account Purchase Agreement to
“this Agreement” shall be deemed to refer to the Account Purchase Agreement as
amended hereby; and any and all references in any of the Related Documents to
the Account Purchase Agreement shall be deemed to refer to the Account Purchase
Agreement as amended hereby.

 

8.            No Waiver.    The execution of this Amendment and the acceptance
of all other agreements and instruments related hereto shall not be deemed to be
a waiver of any default or Event of Termination under the Account Purchase
Agreement or a waiver of any breach, default or event of default under any
Related Document or other document held by WFBC, whether or not known to WFBC
and whether or not existing on the date of this Amendment.

 

9.            Release.   The Customer and each Guarantor by signing the
Acknowledgment and Agreement of Guarantors set forth below, each hereby
absolutely and unconditionally releases and forever discharges WFBC, and any and
all participants, parent entities, subsidiary entities, affiliated entities,
insurers, indemnitors, successors and assigns thereof, together with all of the
present and former directors, officers, attorneys, agents and employees of any
of the foregoing, from any and all claims, demands or causes of action of any
kind, nature or description, whether arising in law or equity or upon contract
or tort or under any state or federal law or otherwise, which the Customer or
such Guarantor has had, now has or has made claim to have against any such
Person for or by reason of any act, omission, matter, cause or thing whatsoever
arising from the beginning of time to and including the date of this Amendment,
whether such claims, demands and causes of action are matured or unmatured or
known or unknown.

 

8

 

  

10.           Costs and Expenses. The Customer hereby reaffirms its agreement
under the Account Purchase Agreement to pay or reimburse WFBC on demand for all
costs and expenses incurred by WFBC in connection with the Account Purchase
Agreement and the Related Documents, including without limitation all
disbursements and reasonable fees of counsel. Without limiting the generality of
the foregoing, the Customer specifically agrees to pay all disbursements and
fees of counsel to WFBC for the services performed by such counsel in connection
with the preparation of this Amendment and the documents and instruments
incidental hereto. The Customer acknowledges and agrees that WFBC may charge
such fees and disbursements to the Collected Reserve Account.

 

11.           Miscellaneous.   This Amendment and the Acknowledgment and
Agreement of Guarantors may be executed in any number of counterparts, each of
which when so executed and delivered shall be deemed an original and all of
which counterparts, taken together, shall constitute one and the same
instrument. Manually executed counterparts of the signature pages of this
Amendment and the Acknowledgment and Agreement of Guarantors may be delivered by
the parties electronically so long as transmitted pages are reproducible on
paper medium upon receipt. Each party is duly authorized to print any executed
signature page so received and attach it to this Amendment and the
Acknowledgment and Agreement of Guarantors, whereupon this Amendment and the
Acknowledgment and Agreement of Guarantors shall be deemed to have been duly
executed and delivered by the transmitting party and the paper copy of this
Amendment and the Acknowledgment and Agreement of Guarantors assembled by the
recipient with such signature page attached shall be deemed an original for all
purposes, absent manifest error or bad faith. This Amendment and the
Acknowledgment and Agreement of Guarantors shall be governed by and construed in
accordance with the substantive laws (other than conflict laws) of the State of
Colorado. The parties hereby (a) consent to the personal jurisdiction of the
state and federal courts located in the State of Colorado, and any appellate
court from which any appeals therefrom are available, in connection with any
controversy related to this Amendment or the Acknowledgment and Agreement of
Guarantors; (b) waive any argument that venue in any such forum is not
convenient; (c) agree that any litigation initiated by any party in connection
with this Amendment and the Acknowledgment and Agreement of Guarantors may be
venued in the state or federal courts located in the City and County of Denver,
Colorado; and (d) agree that a final judgment in any such suit, action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law.

 

12.           WAIVER OF JURY TRIAL. THE CUSTOMER, EACH GUARANTOR AND WFBC HEREBY
IRREVOCABLY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION AT LAW OR IN EQUITY
OR IN ANY OTHER PROCEEDING BASED ON OR PERTAINING TO THIS AMENDMENT OR THE
ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS.

 

[The remainder of this page intentionally left blank.]

 

9

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION   By: /s/ Jason M. Cole   Name: Jason M.
Cole Title: Authorized Signatory   INSURANCE OVERLOAD SERVICES, INC.   By: /s/
Michael Golde   Name: Michael Golde Title: Chief Financial Officer

 

Tenth Amendment to APA (Insurance Overload)

 



 

 

 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

 

Each of the undersigned, each a guarantor of the debts, obligations and
liabilities of Insurance Overload Services, Inc., a Delaware corporation (the
“Customer”) to Wells Fargo Bank, National Association (together with its
participants, successors and assigns, “WFBC”), pursuant to (a) a Continuing
Guaranty by Robert Cassera in favor of WFBC, dated as of August 27, 2010, (b) an
Amended and Restated Continuing Guaranty by Corporate Resource Services, Inc. in
favor of WFBC, dated as of November 21, 2011, (c) a Continuing Guaranty by
Diamond Staffing Services, Inc. in favor of WFBC, dated as of January 31, 2011,
(d) a Continuing Guaranty by Corporate Resource Development Inc. in favor of
WFBC, dated as of August 27, 2010, (e) a Continuing Guaranty by TS Staffing
Services, Inc. in favor of WFBC, dated as of November 21, 2011, (f) a Continuing
Guaranty by Accountabilities, Inc. in favor of WFBC, dated as of June 13, 2013,
and (g) a Continuing Guaranty by Integrated Consulting Group, Inc. in favor of
WFBC, dated as of November 1, 2013 (each of the foregoing as amended or
otherwise modified from time to time, a “Guaranty”), hereby (i) acknowledges
receipt of the foregoing Amendment; (ii) consents to the terms (including
without limitation the release by each of the undersigned set forth in the
Amendment) and execution thereof; (iii) reaffirms all obligations to WFBC
pursuant to the terms of his or its Guaranty; and (iv) acknowledges that WFBC
may amend, restate, extend, renew or otherwise modify the Account Purchase
Agreement and any debts, obligations, liabilities or agreement of the Customer,
or enter into any agreement or extend additional or other credit accommodations,
without notifying or obtaining the consent of the undersigned and without
impairing the liability of the undersigned under his or its Guaranty for all of
the Customer’s present and future debts, obligations and liabilities to WFBC.

 

    CORPORATE RESOURCE SERVICES, INC.       /s/ Robert Cassera   By: /s/ Michael
Golde Robert Cassera   Name:  Michael Golde     Title:    Chief Financial
Officer       DIAMOND STAFFING SERVICES, INC.   CORPORATE RESOURCE DEVELOPMENT
INC.       By: /s/ Michael Golde   By: /s/ Michael Golde Name:  Michael Golde  
Name:  Michael Golde Title:    Chief Financial Officer   Title:    Chief
Financial Officer       TS STAFFING SERVICES, INC.   ACCOUNTABILITIES, INC.    
  By: /s/ Michael Golde   By: /s/ Michael Golde Name:  Michael Golde  
Name:  Michael Golde Title:    Chief Financial Officer   Title:    Chief
Financial Officer       INTEGRATED CONSULTING GROUP, INC.           By: /s/
Michael Golde     Name:  Michael Golde     Title:    Chief Financial Officer    

 

Tenth Amendment to APA (Insurance Overload)

 



 

 

 

Schedule 6.07

 

COMPLIANCE CERTIFICATE

 

To: Wells Fargo Bank, National Association

Date: ___________________, 201_

Subject: Financial Statements

 

In accordance with the Account Purchase Agreement, dated August 27, 2010 (as
amended, the “Agreement”), by and between Wells Fargo Bank, National Association
(“WFBC”) and Insurance Overload Services, Inc. (“Customer”), attached are the
financial statements (the “Current Financials”) of Corporate Resources, Inc. and
its subsidiaries (collectively, and including Customer, the “Company”) dated
_______________, 201__ (the “Reporting Date”) for the period _______________
(the “Reporting Period”). All terms used in this certificate have the meanings
given in the Agreement.

 

Preparation and Accuracy of Financial Statements.

I certify that the Current Financials have been prepared in accordance with
GAAP, subject to year-end audit adjustments, and fairly present in all material
respects the Company’s financial condition as of the Reporting Date.

 

Events of Termination.

I certify that:

 

(Check one)

¨I have no knowledge of the occurrence of an Event of Termination under the
Agreement, except as previously reported in writing to WFBC.

 

¨I have knowledge of an Event of Termination under the Agreement not previously
reported in writing to WFBC, as more fully described in the statement of facts
attached to this Certificate.

 

Financial Covenants.

 

I certify that the Company’s Fixed Charge Coverage Ratio for the Reporting
Period was __ to ___, which ¨ satisfies ¨ does not satisfy the financial
covenants set forth at Section 6.32 of the Agreement.

 

I certify that the Company’s Working Capital Ratio as of the Reporting Date was
__ to ___, which ¨ satisfies ¨ does not satisfy the financial covenants set
forth at Section 6.32 of the Agreement.

 

I certify that the ratio of the Aggregate Facility Maximum to the Company’s
Tangible Net Worth as of the Reporting Date was __ to ___, which ¨ satisfies ¨
does not satisfy the financial covenants set forth at Section 6.32 of the
Agreement.

 

Attached are statements of all relevant facts and computations in reasonable
detail sufficient to evidence Customer’s compliance with the financial covenants
referred to above, which computations were made in accordance with GAAP.

 

  INSURANCE OVERLOAD SERVICES, INC.         By:     Name:     Its:  

 



 

 